Name: 2010/463/EU: Commission Decision of 20Ã August 2010 amending Decisions 92/260/EEC, 93/195/EEC, 93/197/EEC and 2004/211/EC as regards the temporary admission, the re-entry after temporary export and imports of registered horses and imports of semen of the equine species from certain parts of Egypt (notified under document C(2010) 5703) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Africa;  trade;  health;  social affairs;  tariff policy;  agricultural activity;  means of agricultural production
 Date Published: 2010-08-21

 21.8.2010 EN Official Journal of the European Union L 220/74 COMMISSION DECISION of 20 August 2010 amending Decisions 92/260/EEC, 93/195/EEC, 93/197/EEC and 2004/211/EC as regards the temporary admission, the re-entry after temporary export and imports of registered horses and imports of semen of the equine species from certain parts of Egypt (notified under document C(2010) 5703) (Text with EEA relevance) (2010/463/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), and in particular Article 12(1) and (4), Article 15(a), Article 16, the introductory phrase of Article 19, and Article 19(i) and (ii) thereof, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (2), and in particular Article 17(3)(a) thereof, Whereas: (1) Commission Decision 92/260/EEC of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses (3) establishes a list of third countries from which the temporary admission into the Union of such horses is to be authorised together with the certification requirements. That list, set out in Annex I to that Decision, also assigns those third countries and parts thereof to certain sanitary groups from A to F. Certain parts of Egypt are currently included in sanitary group E. (2) Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (4) establishes a list of third countries from which the re-entry of such horses into the Union is to be authorised together with the certification requirements. That list, set out in Annex I to that Decision, also assigns those third countries and parts thereof to certain sanitary groups, from A to E. Certain parts of Egypt are currently included in sanitary group E. (3) Commission Decision 93/197/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production (5) establishes a list of third countries from which the imports of such equidae into the Union is to be authorised, together with the certification requirements. That list, set out in Annex I to that Decision, also assigns those third countries and parts thereof to certain sanitary groups, from A to G. Certain parts of Egypt are currently included in sanitary group E for imports into the Union of registered horses. (4) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species (6) establishes a list of third countries and parts of territories thereof from which Member States are to authorise imports of equidae and semen, ova and embryos of animals of the equine species and indicates the other conditions applicable to such imports. Those conditions are laid down taking into account the different sanitary groups set out in Decisions 92/260/EEC, 93/195/EEC and 93/197/EEC and which are indicated in column 5 of Annex I to Decision 2004/211/EC. (5) In June 2010, the Commission carried out a veterinary inspection in Egypt. The results of that inspection were unsatisfactory. A number of substantial shortcomings were identified as regards the controls on the movement of equidae from other parts of Egypt into the areas listed in Decision 2004/211/EC as eligible for export into the Union, the certification procedures and the policy of that third country as regards imports of equidae from areas infected with or at risk of African horse sickness. (6) That situation is liable to constitute a serious animal health risk for the equine population in the Union and therefore the temporary admission, the re-entry after temporary export and the imports into the Union of registered horses and the imports of semen of animals of the equine species from Egypt should be suspended. (7) Decisions 92/260/EEC, 93/195/EEC, 93/197/EEC and 2004/211/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 92/260/EEC, in Sanitary Group E, the entry for Egypt is deleted. Article 2 In Annex I to Decision 93/195/EEC, in Sanitary Group E, the entry for Egypt is deleted. Article 3 In Annex I to Decision 93/197/EEC, in Sanitary Group E, the entry for Egypt is deleted. Article 4 In Annex I to Decision 2004/211/EC, the entry for Egypt is replaced by the following: EG Egypt EG-0 Whole country            EG-1 Governorates of Alexandria, Beheira, Krafr el Sheikh, Damietta, Dakahlia, Port-Said, Sharkia, Gharbia, Menoufia, Kalioubia, Ishmailia, North Sinai, South Sinai, Cairo (as Greater Cairo including Giza town), Suez, Marsa Martrouh, Fayoum, Giza and Beni Suef            Article 5 This Decision is addressed to the Member States. Done at Brussels, 20 August 2010. For the Commission John DALLI Member of the Commission (1) OJ L 224, 18.8.1990, p. 42. (2) OJ L 268, 14.9.1992, p. 54. (3) OJ L 130, 15.5.1992, p. 67. (4) OJ L 86, 6.4.1993, p. 1. (5) OJ L 86, 6.4.1993, p. 16. (6) OJ L 73, 11.3.2004, p. 1.